Citation Nr: 0739469	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Decision Review Officer (DRO) at the Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection and assigned a 50 percent rating with an effective 
date of July 28, 2003.  The veteran's notice of disagreement 
was received in June 2005.  A statement of the case was 
issued in September 2005, and a substantive appeal was 
received in September 2005.  The veteran appeared at a 
November 2005 Decision Review Officer (DRO) hearing.  A 
transcript is of record.    


FINDING OF FACT

The veteran's service-connected anxiety disorder is 
manifested by panic attacks more than once a week, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
9400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice of the 
information and evidence needed to substantiate the claims 
for service connection, by letter dated in August 2003.  The 
RO later provided the appellant with notice of the types of 
evidence necessary to establish a disability rating for his 
disability claim and the effective date of the disability in 
March 2006, subsequent to the January 2005 RO decision.  
While the March 2006 notice was not provided prior to the 
January 2005 RO decision, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in August 2006 and 
November 2006 supplemental statements of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
August 2003), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims (Court) 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran VA examinations 
in December 2004 and August 2006 as to the etiology and 
severity of his anxiety, and afforded the veteran in November 
2005 the opportunity to give testimony before the DRO.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
                                                                           


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected anxiety disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

The veteran's service-connected anxiety disorder has been 
rated by the RO under the provisions of Diagnostic Code 
9400.  Under this regulatory provision, a rating of 50 
percent is warranted for occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); and a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).

VA medical records from September 2004 show that the veteran 
experienced nightmares that woke him up in panic, and that 
the veteran experienced depression and had little motivation 
and poor energy.  At the time, he was living with his mother 
since he and his wife were not getting along.  He reported 
visual hallucinations of people who seem to want to touch 
him.  The veteran was described as neat and clean with mood 
that was anxious and depressed.  His affect was described as 
congruent.  His thoughts were observed as goal-directed and 
his speech was spontaneous and fluent.  Insight was deemed 
limited and his judgment was deemed fair. 
 
The veteran was afforded a VA examination in December 2004.  
It was noted that the veteran's main complaint was his 
frequent nightmares of someone chasing him and trying to kill 
him.  With medication, he was able to tolerate the dreams.  
He reported little interest in pastimes, but enjoyed walking 
since he found it calming.  He reported no difficulty driving 
as long as he was not too sedated.  He reported being with 
his current wife since 1969 and reported that he saw his two 
grown sons often when they visited their house.  The veteran 
stated that he did not make friends easily and found 
relationships stressful because he felt irritated and 
inadequate when others tried to converse with him and 
expected him to be a certain way.  

Upon mental examination, the veteran was described as a 
casually dressed, soft-spoken man with depressed mood and 
constricted effect.  To the examiner, the veteran appeared 
quite detached and almost otherworldly.  Eye contact was 
described as poor.  It was also noted that there was no 
evidence of fixed delusions, although the veteran admitted to 
a tendency toward mistrust and suspiciousness.  The veteran 
reported occasionally hearing sounds in the house when home 
alone.  He revealed that he often had thoughts of suicide, 
but denied any intent, plan or history of attempt.  He denied 
homicidal ideation.  It was further noted that the veteran 
had frequent panic attacks as well as compulsive checking of 
doors, stove, and lights.  It was observed that the veteran 
was oriented in all spheres.  His concentration was deemed 
good and his intellect was deemed above average.  According 
to the examiner, the veteran's judgment appeared fair, and 
his speech was loquacious and tangential with slow rate and 
soft tone.  It was additionally noted that the veteran's 
chronic anxiety, depression, irritability and insomnia 
appeared to interfere with the veteran's ability to tolerate 
working in confined areas or in close contact with others.  
The veteran was diagnosed with anxiety disorder not otherwise 
specified-mixed anxiety and depressive disorder.  His GAF 
was 53.
 
By January 2005, VA medical records show that he had a good 
relationship with his wife.  VA medical records from January 
2005, April 2005, May 2005, June 2005, and June 2006 show 
that the veteran consistently denied suicidal and homicidal 
ideation VA medical records from November 2005 to January 
2006, and from June 2006 to October 2006 reveal that the 
veteran was attending group therapy.  

The veteran was afforded another VA examination in August 
2006.  The veteran reported panic attacks once or twice daily 
with chest pain, increased heart rate, sweating, shortness of 
breath, nervousness, and not wanting to be around anyone.  He 
reported feeling anxious all of the time and perceived that 
his heart rhythm remained disturbed for hours after his panic 
attacks.  He reported that he was taught breathing techniques 
which were sometimes effective in controlling his anxiety.  
The veteran described his mood as "alright" as long as he 
can be alone since he was easily irritated by others.  He 
reported living with his wife of 36 years and getting along 
fairly well because she left him alone.  He reported getting 
along with his children and his grandchildren, but did not 
interact with his grandchildren much.    The veteran believed 
his condition worsened since he felt "drained" and unable 
to perform for long periods after a panic attack.  He worried 
constantly about his heart and health.  The veteran reported 
feeling guilty about not being able to help his wife like he 
should or provide for her.  He reported that they were 
"broke" most of the time because he was unable to maintain 
regular employment.  He reported frequent crying spells, 
especially since losing three family members in the last 6 
months.  It was noted that he had frequent thoughts of 
wishing he would die but denied suicidal ideation.  He did 
not see his life getting any better.  The examiner described 
the veteran's lifestyle as solitary with the veteran having 
no friends and working part time for his uncle in a low 
pressure atmosphere isolating himself from other customers.  

Upon mental examination, the veteran was described as a 
casually dressed, soft-spoken, and somewhat excitable man 
with anxious mood and somewhat labile affect.  To the 
examiner, the veteran appeared quite nervous and the 
veteran's anxiety seemed to escalate as he described his 
symptoms.  The examiner noted that there was no evidence of 
delusional thinking.  The veteran reported tactile 
hallucinations of people touching him, especially at night.  
The examiner noted that the veteran appeared suggestible and 
readily endorsed symptoms when asked.  The veteran denied 
suicidal ideation, but reported frequented passive thoughts 
of death.  He also denied homicidal ideation.   It was 
observed that the veteran was well-oriented although he could 
not name the President of the United States.  He reported a 
tendency to forget when he sets out to do.  His short-term 
memory, attention, and concentration were deemed fair.  His 
reasoning was described as concrete, and his judgment 
appeared fair to the examiner.  The veteran reported a 
tendency to repeatedly check his door locks when he woke up 
at night.  His speech was described as loquacious and 
tangential with variable rate and soft but occasionally 
excitable tone.  The veteran reported experiencing panic 
attacks once or twice daily out of the blue.  He reported 
feeling intensely anxious for hours after a panic attack.  
The veteran intimated that he felt depressed about his 
ongoing problems with anxiety, employment difficulties, and 
recent family loses.  He further reported significant 
insomnia despite taking medication.  The examiner observed 
that the veteran's difficulties with anxiety, depression, 
problems with concentration and panic attacks continued to 
cause significant social and occupational impairment.  It was 
noted that the veteran indicated that he was able to perform 
basic activities of daily living although he required 
reminders form his wife to keep appointments, take his 
medication, and perform other routine tasks.  The diagnosis 
was anxiety disorder not otherwise specified (mixed anxiety 
and depressive disorder).  The veteran's GAF score was 45.  
The examiner commented that the veteran's problems with 
anxiety have worsened slightly since his last rating 
examination.  

The Board notes that the current 50 percent rating already 
contemplates significant occupational and social impairment.  
On VA examinations in December 2004 and August 2006, the 
veteran reported frequent panic attacks that occurred once or 
twice daily.  VA medical records from September 2004, April 
2005, and May 2005 collectively show disturbances of 
motivation and mood with the veteran reporting little 
motivation and decreased energy.  

Although there is evidence of obsessional rituals 
collectively noted in the December 2004 and August 2006 VA 
examinations, specifically, his compulsive checking of doors, 
stove, and lights, the veteran did not exhibit a majority of 
the other symptoms outlined in the criteria for a 70 percent 
rating.  And although documented in a December 2004 VA 
examination and in the veteran's testimony at his November 
2005 DRO hearing that he has had thoughts of suicide (a 
symptom listed under the criteria for the next higher rating 
of 70 percent), it was noted by the December 2004 VA examiner 
that the veteran denied any intent, plan or history of 
attempt.  In addition, VA medical records from January 2005, 
April 2005, May 2005, June 2005, and June 2006 show that the 
veteran had consistently denied suicidal ideation.    

Further, the veteran's speech has not been described as 
intermittently illogical, obscure, or irrelevant.  And 
although depression has been diagnosed and the veteran 
reported panic attacks, there is no supporting evidence that 
they affected his ability to function independently, 
appropriately and effectively; as the veteran testified at 
the November 2005 DRO hearing, he was able to work, 
participate in group therapy with others, drive himself to a 
park to spend time alone, and go to a restaurant to spend 
time with his wife.  There is also no showing of spatial 
disorientation.  Although the veteran has reported being 
irritated by others, the record does not show continuing 
problems with impaired impulse control.  There is also no 
evidence of neglect of personal appearance and hygiene; May 
2005 VA medical records and December 2004 and August 2006 VA 
examinations show a description of the veteran as 
casually/neatly dressed; and a June 2005 VA medical record 
shows that he was well-groomed.  Also, it does not appear 
that the veteran had difficulty in adapting to stressful 
circumstances that included work or a work-like setting; as 
noted above, he worked for his uncle and managed to avoid 
customers to accommodate his inability to handle customers.        

With regard to social relationships, during his VA 
examination in December 2004, the veteran stated that he did 
not make friends easily and found relationships stressful 
because he felt irritated and inadequate when others tried to 
converse with him and expected him to be a certain way.  VA 
medical records show that in April 2005, the veteran reported 
that he kept to himself socially and did not feel like being 
around anyone.  However, since then, VA medical records from 
November 2005 to October 2006 that the veteran had been 
engaged in group therapy.  Further, in a November 2005 DRO 
hearing, the veteran revealed that he had a hard time 
adapting to and working with others and preferred being 
around his uncle with whom he had a close relationship.  VA 
medical records from September 2004 show that he lived with 
his mother when he and his wife were not getting along.  As 
of the August 2006 VA examination, he had been married to his 
wife for 36 years and got along with her fairly well because 
she left him alone.  He further reported getting along with 
his children and grandchildren, even though he did not 
interact with his grandchildren much.  Although the evidence 
shows that the veteran's anxiety has resulted in difficulty 
with social relationships, specifically with those other than 
family members, it has not resulted in an inability to 
establish and maintain effective relationships as 
contemplated for a 70 percent rating.  Here, the veteran 
appeared to get along with his family.    
      
The Board now turns to consideration of the GAF scores 
reported by VA examiners.  As previously noted, GAF scores 
are intended to reflect the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  A review of the veteran's VA examination 
shows that the veteran's initial GAF score was 53, which is 
indicative of moderate symptoms that are inconsistent with a 
disability rating in excess of 50 percent.  His GAF score in 
August 2006, however, was 45, which is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Albeit the veteran did not have any 
friends, there was no evidence of serious social impairment 
given that he was able to get along with family members and 
given that August 2006 VA medical records reflect that the 
veteran was an active participant in his group therapy 
sessions.  Further, the veteran consistently denied suicidal 
ideation and had been able to keep his job with his uncle.  
And although the veteran had an obsession with checking of 
doors, stove, and lights, there is no indication that this 
obsessional ritual was severe.   

Based on the overall evidentiary record, the Board must 
conclude that the preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent at any time 
from the effective date of service connection; that is, July 
28, 2003.  At no time is there persuasive evidence that the 
criteria for a higher rating were met, and staged ratings are 
therefore not warranted.  Fenderson.  

The Board's findings should not be viewed as implying that 
the veteran's anxiety impairment is not significant.  This 
disability has clearly detrimentally impacted his social and 
occupational capabilities.  However, the Board believes that 
the currently assigned 50 percent rating accurately reflects 
the degree of impairment.  Should the degree of impairment 
increase in the future, the veteran may file a claim for an 
increased rating. 


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


